Per Curiam:
Certiorari was granted in this case limited to the question whether the Juvenile Court erred by waiving juvenile jurisdiction over the appellant, Bobby C., on the basis of "the preponderance of the evidence”.
The Court of Special Appeals held that sufficient evidence existed to justify waiving juvenile jurisdiction. In Re: Bobby C., 48 Md. App. 249, 426 A.2d 435 (1981). The judgment of the Court of Special Appeals is affirmed. See In Re Randolph T., 292 Md. 97, 437 A.2d 230 (1981).

Judgment of the Court of Special Appeals affirmed; costs to be paid by appellant.